DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Nov. 10, 2010 has been entered. Applicant's amendments/remarks have been fully considered. 

Allowable Subject Matter
2.	Claims 1-25 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-13 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a power harvest controller circuit, including a first PV voltage input, a ceiling reference input, a floor reference input, and a first gate control output; a voltage limit controller circuit, including a first output voltage feedback input, a pulse width reference input, and a second gate control output; a power mode control circuit, including a second output voltage feedback input, a mode reference input, and a mode selection output; a multiplexer circuit, including a first gate control input coupled with the first gate control output, a second gate control input coupled with the second gate control output, a mode selection input coupled with the mode selection output, and a third gate control output; and a switching converter circuit, including a second PV voltage input, a third gate control input coupled with the third gate control output, a DC voltage output, and a switch coupled between the second PV voltage input and the DC voltage output, the switch including a control terminal coupled with the third gate control input.” as set forth in the claims.

Claims 14-21 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…generating a first gate control signal at a first gate control output of a power harvest controller circuit based on a first DC string voltage signal from a string of PV cells associated with the PV sub-module at a first PV voltage input, a ceiling reference signal representative of a ceiling threshold for the first DC string voltage signal at a ceiling reference input, and a floor reference signal representative of a floor threshold for the first DC string voltage signal at a floor reference input; generating a second gate control signal at a second gate control output of a voltage limit controller circuit based on a first feedback signal representative of a DC output voltage signal associated with the PV sub-module at a first output voltage feedback input and a PWM reference signal representative of a first threshold for the DC output voltage signal at a pulse width reference input; generating a mode selection signal at a mode selection output of a power mode control circuit based on a second feedback signal representative of the DC output voltage signal at a second output voltage feedback input and a mode reference signal representative of a second threshold for the DC output voltage signal at a mode reference input; routing the first gate control signal at a first gate control input of a multiplexer circuit or the second gate control signal from the second gate control output at a second gate control input to a third gate control signal at a third gate control output in response to the mode selection signal at a mode selection input; and converting the first DC string voltage signal at a second PV voltage input of a switching converter circuit to the DC output voltage signal 

Claims 22-25 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a maximum power point tracking (MPPT) reference and window generator circuit, including a DC voltage input, a first gate control input, a ceiling reference output, and a floor reference output; a power harvest controller circuit, including a first PV voltage input, a ceiling reference input coupled with the ceiling reference output, a floor reference input coupled with the floor reference output, and a gate control output coupled with the first gate control input; and a switching converter circuit, including a second PV voltage input, a second gate control input coupled with the gate control output, and a DC voltage output coupled with the DC voltage input.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849